Citation Nr: 0508960	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied service connection for PTSD.  The Board subsequently 
remanded the claim for additional development.  As that 
development has taken place, the Board will now decide the 
claim.


FINDINGS OF FACT

1.  The competent, probative medical evidence of record 
reflects that the veteran does not currently have PTSD.

2.  The prior diagnoses of PTSD were based on claimed in-
service stressors for which there is no objective 
corroborating information and were made without a review of 
the veteran's claims file or prior medical or other records.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.159, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his claim.  But the VCAA applies to claims filed prior 
to its November 9, 2000 effective date if VA had not finally 
decided the claim before that date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not finally "decided" the veteran's 
claim prior to November 9, 2000 because the RO had yet to 
issue its January 2001  statement of the case (SOC) and the 
Board subsequently remanded the claim for additional 
development.  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's October 2000 rating decision 
denying service connection for PTSD took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  But according to Pelegrini, as interpreted by 
GC, the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  Moreover, although the RO 
readjudicated the veteran's claim in its January 2001 SOC 
prior to providing VCAA notification, the Board's December 
2001 remand included instructions to notify and assist the 
veteran in accordance with the VCAA.  The RO provided the 
required VCAA notification in its August 2002 and April 2004 
VCAA letters, before it readjudicated the veteran's claim in 
its June, August, and December 2004 SSOCs.  VA thus complied 
with the VCAA notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The RO's August 
2002 VCAA letter discussed the VCAA and explained to the 
veteran that it was vitally important that he provide the RO 
with information regarding his claimed in-service stressors.  
The RO's April 2004 letter explained what the evidence would 
have to show and the information still needed to show it in 
order to establish entitlement to service connection for 
PTSD.  The April 2004 letter also listed the evidence that 
had already been received.  In addition, the letter explained 
the respective responsibilities of the RO and the veteran in 
obtaining this information.  Moreover, the RO wrote: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  The RO also 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004) in its June 2004 SSOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Pelegrini, 
including indicating to the veteran that he should provide 
any information or evidence in his possession pertaining to 
his claim.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
veteran's service medical records (SMRs) and service 
personnel records have been associated with the claims file.  
Moreover, in compliance with the Board's instructions, the RO 
in its August 2002 VCAA letter asked the veteran for 
additional information regarding his claimed in-service 
stressors, advising him of the vital importance of such 
information.  Also pursuant to Board instructions, the RO 
obtained information regarding the claimed in-service 
stressors from the United States Armed Services Center for 
Unit Records Research (CURR).  The RO also obtained private 
treatment records from Brockton Hospital and associated 
records from Goddard Medical Associates, and the veteran was 
given an additional QTC psychiatric examination.  
Significantly, in his May 2004 response to the RO's April 
2004 VCAA letter asking for additional information, the 
veteran wrote: "I would like to have you move forward on my 
case.  All the information for my case has already been 
forwarded to the VA."

By taking the above actions, the RO complied with its duty to 
assist the veteran and with all of the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, under these circumstances, no further 
development is required to comply with the VCAA or the 
implementing regulations, and the Board will proceed to 
adjudicate the veteran's claim.


Applicable Legal Principles, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  In addition to the requirements 
generally applicable to service connection claims, service 
connection for PTSD requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2004) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  See 
Zarycki, 6 Vet. App. at 98.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  Id.

With PTSD as with other disabilities, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In addition, in rendering its findings regarding service-
connection claims, the Board has the responsibility of 
weighing the evidence, including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Under the above legal principles, the preponderance of the 
competent, probative medical evidence of record reflects that 
the veteran does not have PTSD, for the following reasons.

The veteran's August 1969 separation examination reflects a 
normal psychiatric evaluation.  In February 1995, the veteran 
was hospitalized at Brockton Hospital with a diagnosis of 
major depression, suicidal ideation.  March 1995 through 
October 1995 outpatient treatment notes of Dr. "Y." of 
Goddard Medical Associates reflect an initial evaluation of 
major depression with anxiety, with subsequent notations of 
panic attacks, anxiety, stress from work, and stabilization, 
with no diagnosis of PTSD.

In March 2000, the director of outpatient services of 
Southeast Human Resource Associates ("the director") wrote a 
letter to the RO.  In that letter, the director recounted the 
veteran's report of his emotional, psychological symptoms 
being exacerbated after his return from duty in Vietnam.  
According to the director, the veteran presented with 
symptoms consistent with a DSM-IV diagnosis of PTSD, 
including recurrent and distressing recollections of events, 
intense psychological distress at exposure to cues 
symbolizing or resembling traumatic events, efforts to avoid 
activities or places that arouse recollections of the trauma, 
and markedly diminished interest in significant activities.  
The director concluded that the veteran's longstanding 
unresolved issues such as guilt and anger dating back to 
Vietnam and exacerbated by the veteran's employment as a 
police officer warranted intensive outpatient treatment and 
not retuning to police work, from which the veteran was on 
leave of absence.  The director did not indicate that he had 
read the veteran's claims file or prior medical or other 
records, and did not cite any information from such 
documents.

At a May 2000 QTC examination, the physician recounted the 
veteran's description of his Vietnam experiences, including 
an incident in which two fellow soldiers were "set up" to 
be killed by Vietnamese prostitutes and the veteran responded 
by killing the prostitutes, and being burned by mortar 
attack.  The physician also noted the veteran's description 
of his medical history including current symptoms he 
experiences.  The physician summarized that the veteran's 
feeling of murderous rage, nightmares that have some of their 
origin in his military experience, and his level of anxiety 
and difficulty in controlling himself "are consistent to 
some degree with symptoms of post-traumatic stress 
disorder."  The diagnosis was: "Post-traumatic stress 
disorder, delayed onset, chronic severe with nightmares 
involving flashbacks to military experience, in particular 
his murdering of two Vietnamese women in revenge of their 
setting up friends who were killed by the Vietcong."  Also 
noted were anxiety, suspiciousness of others, hostility 
toward all people of color, and paranoia, with a handwritten 
notation to DSM IV, §309.81, which contains the PTSD 
criteria.  The physician did not indicate that he reviewed 
the veteran's claims file or medical or other records, or 
cite any specific documents.  It is indicated 
administratively that the claims file was to be provided, but 
it is unclear whether it was, and as noted, no pertinent 
reference was made.

The December 2004 QTC examination report contained a section 
entitled, "Medical Record Review," which listed 12 
documents reviewed, including the Board's remand, the 
veteran's descriptions of his stressors, the attempts to 
obtain information regarding the stressors and responses, the 
evaluations and outpatient notes of Dr. "Y.", the 
director's March 2000 letter, and the May 2000 QTC 
examination report.  After describing the mental status 
examination, the physician diagnosed the veteran with a 
personality disorder rather than PTSD.  She based this 
diagnosis on the fact that the veteran did not meet the 
criteria for PTSD because, when describing the deaths of the 
two men, the veteran felt badly about it and dreamed about it 
in the past only, the veteran was bothered by it, but not as 
a traumatic event, the veteran did not re-experience the 
event in a sustained way, did not appear to avoid thinking of 
his experiences, and, while there were symptoms of 
hyperarousal, the veteran did not think they were due to his 
Vietnam experience.  The physician also noted that the 
veteran had some difficulty sleeping, but denied guilt over 
the killing of the Vietnamese women, and that he reported 
that the incident involved throwing a grenade into the house 
and not knowing how many people were in it, as opposed to his 
earlier report of shooting the women.

Based on the above, the Board finds that the preponderance of 
the competent, probative medical evidence of record reflects 
that the veteran does not have PTSD.  While the director of 
outpatient services and the May 2000 QTC physician diagnosed 
the veteran with PTSD, these diagnoses were based on the 
veteran's recitation of his military and medical history, 
without a review of his service personnel records, SMRs, or 
other materials in his claims file, some added to the record 
since those reviews.  In contrast, the December 2004 QTC 
physician described her careful review of the veteran's 
claims file, including information regarding the claimed in-
service stressors and the private treatment records and prior 
QTC examination.  Moreover, the December 2004 QTC physician 
explained the reasons why this information led her to 
conclude that the veteran did not have PTSD.  Consequently, 
the Board gives greater weight to the December 2004 QTC 
physician's conclusion and correspondingly discounts the 
conclusions of the director and May 2000 QTC physician.

The decision to give greater weight to the December 2004 QTC 
physician's conclusion is supported by the fact that the 
claimed stressors that served as the basis for the other 
conclusions were never verified by objective information.  
The RO attempted to obtain such verification from CURR, but 
CURR was unable to document the circumstances surrounding the 
deaths of the two servicemen referred to by the veteran and 
found no records relating to the alleged killing of these two 
men by Vietnamese prostitutes.  The only evidence regarding 
their deaths are the Internet materials regarding the Vietnam 
Veterans Memorial showing that the two servicemen were killed 
by small arms fire in August 1967, without specific 
information as to the manner of their death.  And, although 
CURR indicated that there was an attack against Tay Ninh, one 
of the main base camp areas of the veteran's company (228th 
Supply and Service) for the period ending January 31, 1968, 
it is not possible to ascertain whether the veteran was in 
this area at that time, because, by his own admission in his 
February 2001 Statement in Support of Claim (VA Form 21-
4138), it is "impossible" for him to remember dates after 
more than 30 years.  Thus, there is no objective information 
corroborating the claimed in-service stressors that served as 
the basis for the diagnoses of PTSD by the director and the 
May 2000 QTC physician.

In these circumstances, the preponderance of the competent 
probative medical evidence of record reflects that the 
veteran does not currently have PTSD.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
veteran's claim for service connection for this disorder must 
be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996); Brammer v. Derwinski, 3 Vet. App. at 225.


	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


